Exhibit 10.4

 

DOLLAR GENERAL CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”), dated as of the date indicated on Schedule A
hereto (the “Grant Date”), is made between Dollar General Corporation, a
Tennessee corporation (hereinafter, together with all Service Recipients unless
the context indicates otherwise, called the “Company”), and the individual whose
name is set forth on the signature page hereof, who is an employee of the
Company (hereinafter referred to as the “Grantee”).  Capitalized terms not
otherwise defined herein shall have the same meanings as in the Amended and
Restated 2007 Stock Incentive Plan for Key Employees of Dollar General
Corporation and its Affiliates, as amended from time to time (the “Plan”), the
terms of which are hereby incorporated by reference and made a part of this
Agreement.

 

WHEREAS, the Company desires to grant to the Grantee performance-based
restricted shares of Common Stock of the Company, par value $0.875 per Share,
pursuant to the terms and conditions of this Agreement and the Plan (the
“Restricted Stock Award”); and

 

WHEREAS, the Compensation, Nominating and Governance Committee (or a duly
authorized subcommittee thereof) of the Company’s Board appointed to administer
the Plan (the “Committee”) has determined that it would be to the advantage and
in the best interest of the Company and its shareholders to grant the Restricted
Stock Award provided for herein to the Grantee, and has advised the Company
thereof and instructed the undersigned officer to issue said Restricted Stock
Award;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto do hereby agree as follows:

 

1.             Grant of Restricted Stock Award.  Subject to the terms and
conditions of the Plan and the additional terms and conditions set forth in this
Agreement, the Company hereby grants to the Grantee the number of restricted
shares of Common Stock (referred to as “Restricted Shares”) as set forth on
Schedule A hereto, which the Grantee will have an opportunity to earn upon
satisfaction of each of the relevant EPS Performance Targets set forth in
Section 2 and the other conditions set forth in Section 3 of this Agreement. The
Restricted Shares shall vest and become nonforfeitable in accordance with
Section 3 hereof.

 

2.             EPS Performance Targets.

 

(a)    Each “EPS Performance Target”, as defined below and as set forth on
Schedule B attached hereto, that is required to be achieved in each “Applicable
Fiscal Year” as set forth on Schedule B attached hereto in order for the Grantee
to earn the Restricted Shares was established by the Committee on the Grant Date
for each such Applicable Fiscal Year. If neither of the EPS Performance Targets
is achieved in the Applicable Fiscal Year, no Restricted Shares shall be earned.
Within ninety (90) days following the end of each of the Applicable Fiscal
Years, the Committee will determine whether the applicable EPS Performance
Target for such year has been met and the Restricted Shares will vest in
accordance with Section 3 (each such date of determination, a “Determination
Date”).  The Restricted Shares are intended to be a Performance-Based Award
under the Plan, and the provision of Section 6(c)(ii) of the Plan shall apply. 
The Committee must certify the performance results for the EPS Performance
Target following the end of each Applicable Fiscal Year.  The number of
Restricted Shares earned (but subject to the additional pro-ration provisions
and vesting provisions set forth in Section 3) shall be divided into two equal
and separate installments as provided in Section 3.  To the extent allocation of
the Restricted Shares to the two

 

1

--------------------------------------------------------------------------------


 

installments results in fractional shares, the vesting of the fractional shares
shall be combined and be a part of the first installment.

 

(b)    The “EPS Performance Target” for each Applicable Fiscal Year has been
calculated by dividing (x) net income assumed earned in the Applicable Fiscal
Year (as calculated in accordance with generally accepted accounting principles
applicable to the Company at the relevant time) by (y) an assumed weighted
average number of shares of Common Stock outstanding during the Applicable
Fiscal Year, but in each case the net income calculation excluded the items set
forth in i. and ii. below:

 

i.                  the impact of (A) all consulting, accounting, legal,
valuation, banking, filing, disclosure and similar costs, fees and expenses
directly related to the consideration, negotiation, approval and consummation of
the proposed acquisition and related financing of the Company by affiliates of
Kohlberg Kravis Roberts & Co. (including without limitation any costs, fees and
expenses relating to the filing and maintenance of a market maker registration
statement or to any refinancings) and any litigation or settlement of any
litigation related thereto; (B) any costs, fees and expenses directly related to
the consideration, negotiation, preparation, or consummation of any asset sale,
merger or other transaction that results in a Change in Control (within the
meaning of the Amended and Restated 2007 Dollar General Corporation Stock
Incentive Plan) of the Company or any primary or secondary offering of Company
common stock or other security; (C) any gain or loss recognized as a result of
derivative instrument transactions or other hedging activities; (D) share-based
compensation charges; (E) any gains or losses associated with the early
retirement of debt obligations; (F) charges resulting from significant natural
disasters; and (G) any significant gains or losses associated with the Company’s
LIFO computation; and

 

ii.               unless the Committee disallows any such item, (A) non-cash
asset impairments; (B) any significant loss as a result of an individual
litigation, judgment or lawsuit settlement (including a collective or class
action lawsuit and security holder lawsuit, among others); (C) charges for
business restructurings; (D) any material and demonstrable impact resulting from
changes in tax or other legislation or accounting changes enacted after the
beginning of the 2012 fiscal year not contemplated in the Company’s 2012-2016
financial plan; (E) significant tax settlements; and (F) any significant
unplanned items of a non-recurring or extraordinary nature.

 

3.     Vesting.

 

(a)    Vesting of One-Half of Restricted Shares.  One-half of the Restricted
Shares earned based on the Committee’s determination that the Actual EPS (as
such term is defined in Schedule B attached hereto) for the First Fiscal Year is
equal to or greater than the EPS Performance Target for the First Fiscal Year
(as such term is defined in Schedule B attached hereto) in accordance with
Section 2 (such one-half installment so earned being the “Initial Earned
Restricted Shares”) shall become vested and nonforfeitable on the “First
Determination Date” (as such term is defined in Schedule B attached hereto), but
only if the Grantee has remained continuously employed through such date.  If
the Grantee does not remain continuously employed through the First
Determination Date because of Grantee’s death or Disability before such date,
then a Pro-Rata Portion of the Initial Earned Restricted Shares (rounded to the
nearest whole share) shall become vested and nonforfeitable as of the First
Determination Date and all remaining Initial Earned Restricted Shares shall be
automatically forfeited to the Company and cancelled.  For purposes of this
Section 3(a) only, a “Pro Rata Portion” is determined by a fraction (not to
exceed one), the numerator of which is

 

2

--------------------------------------------------------------------------------


 

the number of calendar months in the “Initial Service Period” as set forth on
Schedule B hereto during which the Grantee was continuously in the employment of
the Company and the denominator of which is the number of calendar months in the
Initial Service Period. The Grantee will be deemed to be employed for a full
calendar month if the Grantee’s death or Disability occurs after the fifteenth
(15th) day of a calendar month.  If the Grantee does not remain continuously
employed through the First Determination Date for any other reason, then all
Restricted Shares shall be automatically forfeited to the Company and cancelled
on the date the Grantee’s employment terminates.  Notwithstanding the above, no
Restricted Shares shall vest if the Grantee is terminated for Cause.

 

(b)    Vesting of Remaining Earned Restricted Shares.  The remaining one-half
Restricted Shares based on the Committee’s determination that the Actual EPS for
the Second Fiscal Year is equal to or greater than the EPS Performance Target
for the Second Fiscal Year (as such term is defined in Schedule B attached
hereto)  in accordance with Section 2 (such one-half installment so earned being
the “Remaining Earned Restricted Shares”) shall become vested and nonforfeitable
on the “Second Determination Date” (as such term is defined in Schedule B
attached hereto), but only if the Grantee has remained continuously employed
through such date.  If the Grantee does not remain continuously employed through
the Second Determination Date because of Grantee’s death or Disability, but only
if the Grantee does not die or become Disabled prior to the expiration of the
Initial Service Period, then the Remaining Earned Restricted Shares shall become
vested and nonforfeitable as of the date of Grantee’s death or Disability as if
the EPS Performance Target for such Second Fiscal Year had been achieved.  If
the Grantee does not remain continuously employed through the fourth anniversary
of the Grant Date under any other circumstances, then all Restricted Shares that
are not vested as of the date of the Grantee’s termination of employment shall
be automatically forfeited to the Company and cancelled on the date of the
Grantee’s termination of employment.

 

(c)    Transfers and Reemployment.  For purposes of this Agreement, transfer of
employment among the Company and another Service Recipient shall not be
considered a termination or interruption of employment.  Upon reemployment
following a termination of employment for any reason, the Grantee shall have no
rights to any Restricted Shares previously forfeited and cancelled under this
Agreement.

 

(d)    Disability.  For the purposes of this Agreement, Disability shall mean
the Grantee’s termination of employment due to Grantee’s “Disability” (i) as
defined in any employment agreement between the Grantee and the Company that is
in effect at the time of termination of employment; or (ii) if there is no such
employment agreement in effect or no definition therein, as defined in any
change-in-control agreement between the Grantee and the Company that is in
effect at the time of termination of employment; or (iii)  if there is no such
employment or change-in-control agreement or definitions therein, as defined in
the Company’s long-term disability plan.

 

(e)    Cause.  For the purposes of this Agreement, Cause shall mean (i) “Cause”
as such term may be defined in any employment agreement between the Grantee and
the Company that is in effect at the time of termination of employment; or
(ii) if there is no such employment agreement in effect, “Cause” as such term
may be defined in any change-in-control agreement between the Grantee and the
Company that is in effect at the time of termination of employment; or (iii) if
there is no such employment or change-in-control agreement, with respect to a
Grantee: (A) any act of the Grantee involving fraud or dishonesty, or any
willful failure to perform reasonable duties assigned to the Grantee which
failure is not cured within 10 business days after receipt from the Company of
written notice of such failure; (B) any material breach by the Grantee of any
securities or other law or regulation or any Company policy governing trading or
dealing with stock, securities, investments or the like, or any inappropriate
disclosure or “tipping” relating to any stock, securities, investments or the
like; (C) other than as required by law, the carrying out by the Grantee of any
activity, or the Grantee making any public statement, which prejudices or
ridicules the good

 

3

--------------------------------------------------------------------------------


 

name and standing of the Company or its Affiliates (including any limited
partner of Buck Holdings, L.P.) or would bring such persons into public contempt
or ridicule; (D) attendance by the Grantee at work in a state of intoxication or
the Grantee otherwise being found in possession at the Grantee’s place of work
of any prohibited drug or substance, possession of which would amount to a
criminal offense; (E) any assault or other act of violence by the Grantee; or
(F) the Grantee being indicted for any crime constituting (I) any felony
whatsoever or (II) any misdemeanor that would preclude employment under the
Company’s hiring policy.

 

(f)    Change in Control.  Notwithstanding any other provision of this
Section 3, in the event of a Change in Control, vesting of the Restricted Shares
that have not previously become vested and nonforfeitable, or have not
previously been forfeited, under Section 2, 3(a), or 3(b) hereof shall be
determined under this Section 3(f).  If a Change in Control occurs on or before
any Determination Date and provided the Grantee is continuously employed until
the Change in Control, any then unvested Restricted Shares shall be deemed
earned and shall become vested and nonforfeitable upon the Change in Control.

 

4.             Rights as a Shareholder; Dividends.  The Grantee shall be the
record owner of the Restricted Shares until or unless such Restricted Shares are
forfeited pursuant to Section 2 or 3 hereof, and as record owner shall be
entitled to all rights of a common shareholder of the Company, including,
without limitation, voting rights with respect to the Restricted Shares;
provided, that any cash or in-kind dividends paid with respect to the Restricted
Shares prior to becoming vested hereunder shall be withheld by the Company and
shall be delivered to the Grantee only when, and if, such Restricted Shares
shall become fully vested pursuant to Section 2 and/or 3, as applicable.  As
soon as practicable following the vesting of any Restricted Shares hereunder,
either certificates for the Restricted Shares which shall have vested shall be
delivered to the Participant or to the Participant’s legal guardian or
representative along with the stock powers relating thereto, or the book entry
representing such Restricted Shares that shall have been made by the registrar
of the Company at the time of the Grant Date shall be updated to reflect such
vesting.

 

5.             Transferability.  Neither the Restricted Shares prior to vesting
pursuant to Section 3 nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Grantee or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 5 shall
not prevent transfers by will or by the applicable laws of descent and
distribution.

 

6.             No Guarantee of Employment.  Nothing in this Agreement or in the
Plan shall confer upon the Grantee any right to continue in the employ of the
Company or shall interfere with or restrict in any way the rights of the
Company, which are hereby expressly reserved, to terminate the employment of the
Grantee at any time for any reason whatsoever, with or without cause, subject to
the applicable provisions of, if any, the Grantee’s employment agreement with
the Company or offer letter provided by the Company to the Grantee.

 

7.             Change in Capitalization; Change in Control.  If any event
described in Section 8 or 9 of the Plan occurs, this Agreement and the
Restricted Shares shall be adjusted to the extent required or permitted, as
applicable, pursuant to Sections 8 and 9 of the Plan.

 

8.             Taxes.  The Grantee shall have full responsibility, and the
Company shall have no responsibility (except as to applicable tax withholdings),
for satisfying any liability for any

 

4

--------------------------------------------------------------------------------


 

federal, state or local income or other taxes required by law to be paid with
respect to the Restricted Shares. The Grantee is hereby advised to seek his or
her own tax counsel regarding the taxation of the Restricted Shares hereunder. 
Unless otherwise determined by the Committee, at the time of vesting the Company
shall withhold from the Restricted Shares the number of Restricted Shares having
a value equal to the minimum amount of income and employment taxes required to
be withheld under applicable laws and regulations, and pay the amount of such
withholding taxes in cash to the appropriate taxing authorities.  Any fractional
shares resulting from the payment of the withholding amounts shall be liquidated
and paid in cash to the U.S. Treasury as additional federal income tax
withholding for the Grantee.  Grantee shall be responsible for any withholding
taxes not satisfied by means of such mandatory withholding and for all taxes in
excess of such withholding taxes that may be due upon vesting of the Restricted
Shares.

 

9.             Limitation on Obligations.  Other than the Restricted Shares
issued hereunder, no assets of the Company shall be designated as attributable
or allocated to the satisfaction of the Company’s obligations under this
Agreement.  In addition, the Company shall not be liable to the Grantee for
damages relating to any delays in issuing the share certificates or electronic
delivery thereof to him (or his designated entities), any loss of the
certificates, or any mistakes or errors in the issuance or registration of the
certificates or in the certificates themselves.

 

10.          Securities Laws.  The Company may require the Grantee to make or
enter into such written representations, warranties and agreements as the
Committee may reasonably request in order to comply with applicable securities
laws.  The Restricted Shares shall be subject to all applicable laws, rules and
regulations and to such approvals of any governmental agencies as may be
required.

 

11.          Notices.  Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of its Secretary or his
or her designee, and any notice to be given to the Grantee shall be addressed to
him at the address given beneath his signature hereto.  By a notice given
pursuant to this Section 11, either party may hereafter designate a different
address for notices to be given to him.  Any notice that is required to be given
to the Grantee shall, if the Grantee is then deceased, be given to the Grantee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 11.  Any
notice shall have been deemed duly given when delivered by hand or courier or
when enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

 

12.          Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

 

13.          Arbitration.  In the event of any controversy among the parties
hereto arising out of, or relating to, this Agreement which cannot be settled
amicably by the parties, such controversy shall be finally, exclusively and
conclusively settled by mandatory arbitration conducted expeditiously in
accordance with the American Arbitration Association rules, by a single
independent arbitrator.  Such arbitration process shall take place within the
Nashville, Tennessee metropolitan area.  The decision of the arbitrator shall be
final and binding upon all parties hereto and shall be rendered pursuant to a
written decision, which contains a detailed recital of the arbitrator’s
reasoning.  Judgment upon the award rendered may be entered in any court having
jurisdiction thereof.  Each party shall bear its own legal fees and expenses,
unless otherwise determined by the arbitrator.

 

5

--------------------------------------------------------------------------------


 

14.          Clawback.  As a condition of receiving the Restricted Shares, the
Grantee acknowledges and agrees that the Grantee’s rights, payments, and
benefits with respect to the Restricted Shares shall be subject to any
reduction, cancellation, forfeiture or recoupment, in whole or in part, upon the
occurrence of certain specified events, as may be required by any rule or
regulation of the Securities and Exchange Commission or by any applicable
national exchange, or by any other applicable law, rule or regulation.

 

15.          Applicability of Plan and Management Stockholder’s Agreement.  The
Restricted Shares issued to the Grantee shall be subject to all terms and
provisions of the Plan to the extent applicable. In the event of any conflict
between this Agreement and the Plan, the terms of the Plan shall control.  The
Restricted Shares issued to the Grantee shall not be subject to, and hereby are
expressly exempted from, all of the terms and provisions of any Management
Stockholder’s Agreement between the Grantee and the Company in existence on the
Grant Date.

 

16.          Amendment and Termination.  This Agreement may be modified in any
manner consistent with Section 10 of the Plan.

 

17.          Administration. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Grantee, the Company and all other interested persons.  No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Restricted
Stock Award.  In its absolute discretion, the Board may at any time and from
time to time exercise any and all rights and duties of the Committee under the
Plan and this Agreement.

 

18.          Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

 

DOLLAR GENERAL CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

Richard W. Dreiling

 

 

 

 

 

ADDRESS:

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

 Schedule A to Restricted Share Award Agreement

 

Grant Date:

March 20, 2012

 

 

Number of Restricted Shares Awarded:

326,037

 

8

--------------------------------------------------------------------------------


 

Schedule B to Restricted Stock Award Agreement

 

EPS Performance Target for First Fiscal Year:

 

$[    ]

 

 

 

EPS Performance Target for Second Fiscal Year:

 

$[    ]

 

 

 

EPS Performance Target:

 

Either of the EPS Performance Target for the First Fiscal Year or the EPS
Performance Target for the Second Fiscal Year, as applicable.

 

 

 

First Fiscal Year:

 

The Company’s 2014 fiscal year.

 

 

 

Second Fiscal Year:

 

The Company’s 2015 fiscal year.

 

 

 

Applicable Fiscal Year:

 

Either of the First Fiscal Year or Second Fiscal Year, as applicable.

 

 

 

Actual EPS:

 

“Actual EPS” for any Applicable Fiscal Year shall be equal to the quotient of
(x) net income earned in the Applicable Fiscal Year (as calculated in accordance
with generally accepted accounting principles applicable to the Company at the
relevant time), with such net income calculation to exclude the items referenced
in Section 2(b) i. and ii. of the Agreement, by (y) the weighted average number
of shares of Common Stock outstanding during the Applicable Fiscal Year.

 

 

 

First Determination Date:

 

The Determination Date occurring in respect of the First Fiscal Year.

 

 

 

Second Determination Date:

 

The Determination Date occurring in respect of the Second Fiscal Year.

 

 

 

Initial Service Period:

 

The period beginning on the first day of the Company’s 2012 fiscal year and
ending and including the last day of the First Fiscal Year.

 

9

--------------------------------------------------------------------------------